United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, LAFAYETTE
PROCESSING & DISTRIBUTION FACILITY,
Lafayette, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1565
Issued: February 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 13, 2018 appellant filed a timely appeal from March 1 and May 4, 2018 merit
decisions of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
The Board notes that, during the pendency of this appeal, OWCP issued an August 27, 2018 decision denying
modification of the May 4, 2018 decision that is the subject of the current appeal. The Board and OWCP may not
simultaneously exercise jurisdiction over the same issue. 20 C.F.R. §§ 501.2(c)(3), 10.626. See W.D., Docket No.
19-1124, n3 (issued October 22, 2019); Arlonia B. Taylor, 44 ECAB 591 (1993); Douglas E. Billings, 41 ECAB
880 (1990). Consequently, OWCP’s August 27, 2018 decision is set aside as null and void.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal and to OWCP following the May 4, 2018
decision. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
entitlement to medical benefits; and (2) whether appellant has met her burden of proof to establish
a recurrence of the need for medical treatment causally related to her December 14, 2017
employment injury.
FACTUAL HISTORY
On December 14, 2017 appellant, then a 55-year-old mail processor lead clerk, filed a
traumatic injury claim (Form CA-1) alleging that on that date she sustained stabbing pain in her
right heel and increased right knee pain when pushing containers to a machine to continue loading
while in the performance of duty. OWCP accepted the claim for an unspecified sprain of the right
foot.
Appellant received treatment at the emergency department on December 14, 2017 for right
foot pain. In a duty status report (Form CA-17) of even date, Dr. Stephanie Humble, Boardcertified in family medicine, diagnosed a right foot sprain and provided limitations.
On December 15, 2017 appellant accepted a limited-duty position offered by the
employing establishment.
In a report dated January 8, 2018, Dr. James Noriega, a podiatrist, obtained a history of
appellant experiencing pain in her right heel after walking and standing at work loading mail onto
machines. He noted that x-rays showed no fracture. Dr. Noriega diagnosed right foot pain and
plantar fascial fibromatosis.
In progress reports dated January 29, 2018, Dr. Noriega diagnosed plantar fascial
fibromatosis and right foot pain and referred appellant for physical therapy. In a Form CA-17 of
even date, he provided the same diagnoses and checked a box marked “yes” that the history
provided by her was the same as that on the form of her injuring both feet pushing heavy equipment
and standing for prolonged periods. Dr. Noriega indicated that appellant could perform her usual
employment with the exception of intermittently lifting up to 35 pounds rather than 70 pounds.
On January 30, 2018 Dr. Noriega requested that OWCP authorize physical therapy for
appellant.
In a February 7, 2018 Form CA-17, Dr. Noriega diagnosed plantar fascial fibromatosis and
right foot pain, checked a box marked “yes” indicating that the history provided by appellant
corresponded to that on the form and listed work restrictions.
OWCP advised appellant on March 1, 2018 that it had closed her case as the January 29,
2018 Form CA-17 had indicated that she could resume work without restrictions.
On March 13, 2018 appellant filed a notice of recurrence (Form CA-2a) of the need for
medical treatment beginning December 29, 2017 causally related to her accepted employment
injury. She indicated that she had performed modified employment following her injury.
Appellant asserted that she required physical therapy for her condition.

2

In a development letter dated April 3, 2018, OWCP advised appellant of the type of
evidence necessary to establish an employment-related recurrence of the need for medical
treatment. It afforded her 30 days to submit additional evidence. No response was received.
By decision dated May 4, 2018, OWCP found that appellant had not established that she
sustained a recurrence of the need for medical treatment causally related to her accepted
employment injury.
LEGAL PRECEDENT -- ISSUE 1
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.5
OWCP’s procedures provide that pretermination notice is required before terminating a
claimant’s entitlement to medical benefits unless the treating physician provides that additional
treatment “is not necessary or treatment has ended.”6
OWCP’s procedures further provide that a decision is not necessary regarding a claim for
a recurrence of a medical condition when the recurrence is only for medical care “and there has
been no release from care or significant gap in treatment.”7
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
entitlement to medical benefits.
OWCP accepted appellant’s December 14, 2017 traumatic injury claim for a right foot
sprain. Appellant received medical treatment for her condition on the date of injury and thereafter
on January 8 and 29 and February 7, 2018. In a January 29, 2018 progress report, Dr. Noriega
diagnosed plantar fascial fibromatosis and right foot pain and referred her for physical therapy.
He completed a Form CA-17 of even date providing that appellant could resume work with
limitations on lifting of up to 35 pounds intermittently.
On March 1, 2018 OWCP advised appellant that her claim was closed for medical benefits
after finding that Dr. Noriega had released her to resume her usual employment in the January 29,
2018 Form CA-17. The Board finds that this March 1, 2018 communication constitutes a final
adverse decision of OWCP over which it has jurisdiction.8 As discussed, however, to terminate
entitlement to medical benefits, it must show that appellant has no further residuals of her
4

See K.W., Docket No. 19-1224 (issued November 15, 2019); T.P., 58 ECAB 524 (2007).

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(a)(8) (February 2013).

7

Id. at Chapter 2.1500.3(e)(2) (June 2013).

8

20 C.F.R. §§ 501.2(c) and 501.3.

3

employment-related condition which require further medical treatment.9 OWCP procedures
provide that it must also issue a pretermination notice unless the attending physician provides that
further medical treatment is unnecessary.10 Dr. Noriega had not released appellant from care and
there had been no significant gap in her obtaining medical treatment. Therefore, the Board finds
that OWCP improperly terminated her entitlement to medical benefits as it failed to follow the
necessary procedures.11
On remand, OWCP should reinstate her entitlement to medical benefits.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
entitlement to medical benefits.12

9

Supra note 4; see also S.S., Docket No. 17-0781 (issued August 1, 2018).

10

Supra note 6.

11

In light of the Board’s findings as to issue 1, issue 2 is rendered moot. The Board notes that appellant had not
been released from medical treatment for her accepted employment injury and was requesting further treatment.
12
Upon return of the case record OWCP shall administratively remove all evidence relating to a different claimant’s
claim.

4

ORDER
IT IS HEREBY ORDERED THAT the May 4 and March 1, 2018 decisions of the Office
of Workers’ Compensation Programs are reversed.
Issued: February 10, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

